DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on December 28, 2020 has been entered.
 
Status of the Claims
Amendment filed December 28, 2020 is acknowledged. Claim 1 has been amended.   Claims 1-2 are pending.
Action on merits of claims 1-2 follows.
	    
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1-2 are rejected under 35 U.S.C. 103 as being unpatentable over HSIAO et al. (US. Pub. No. 2010/0238612) in view of MISAWA (US. Pub. No. 2008/0212271) of record.  

a flexible display panel (22) configured to wind around a winding axis unit (not shown, downward); and 
a cushion unit arranged on the flexible display panel (22), 
wherein the cushion unit is arranged on a surface of the flexible display panel (22), facing a circumferential surface of the winding axis unit, 
10wherein the flexible display panel (22) has a first surface (222), on which a display unit is arranged and which is at an outside of the flexible display panel (22) with respect to the circumferential surface of the winding axis unit, and a second surface (224) opposite to the first surface (222) and at an inside of the flexible display panel (22) with respect to the circumferential surface of the winding axis unit, wherein the cushion unit is on the 15second surface (224) of the flexible display panel (22), 
wherein the cushion unit comprises a plurality of cushions (26) that are elastic on the flexible display panel (22) in a lengthwise direction corresponding to a winding direction (downward) of the flexible display panel (22), and wherein the plurality of cushions (26) are spaced from each other in the lengthwise direction and contact the flexible display panel (22) in only an inactive area (periphery) of the flexible display panel (22) that is outside and on opposite sides of an active area of the flexible display panel (22) on which the display unit is arranged, and
wherein each of the cushions (26) has a dot shape. (See FIGs. 1, 2, 7).


However, MISAWA teaches a flexible display apparatus including:
a flexible display panel (110) configured to wind around a winding axis unit (16); and 
a cushion unit arranged on the flexible display panel (110), 
wherein the cushion unit is arranged on a first surface (bottom) of the flexible display panel (110) facing a circumferential surface of the winding axis unit (16). (See FIGs. 3, 11).  

Therefore, it would have been obvious to one having ordinary skill in the art at the time of invention was made to form the flexible display apparatus of HSIAO including the winding axis unit as taught by MISAWA form a rollable display.   

With respect to claim 2, the flexible display panel (10) of HSIAO or MISAWA comprises the active area (1222) extending in a lengthwise direction of the flexible display panel and the 25inactive area (1224) extending in a widthwise direction of the flexible display panel. 

Response to Arguments
Applicant’s arguments with respect to claim 1 has been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANH D MAI whose telephone number is (571)272-1710.  The examiner can normally be reached on 8:00-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue A. Purvis can be reached on 571-272-1236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.